      Case 6:20-cv-00455-ADA Document 30-1 Filed 10/23/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


WSOU INVESTMENTS, LLC, d/b/a           Civil Action No. 6:20-cv-00454
BRAZOS LICENSING AND                   Civil Action No. 6:20-cv-00455
DEVELOPMENT                            Civil Action No. 6:20-cv-00456
                                       Civil Action No. 6:20-cv-00457
           Plaintiff,                  Civil Action No. 6:20-cv-00458
                                       Civil Action No. 6:20-cv-00459
                   v.                  Civil Action No. 6:20-cv-00460
                                       Civil Action No. 6:20-cv-00461
MICROSOFT CORPORATION,                 Civil Action No. 6:20-cv-00462
                                       Civil Action No. 6:20-cv-00463
           Defendant.                  Civil Action No. 6:20-cv-00464
                                       Civil Action No. 6:20-cv-00465



      SUPPLEMENTAL DECLARATION OF IRENE YANG IN SUPPORT OF
         MICROSOFT CORPORATION’S REPLY IN SUPPORT OF ITS
           MOTION TO TRANSFER VENUE TO AUSTIN DIVISION
         Case 6:20-cv-00455-ADA Document 30-1 Filed 10/23/20 Page 2 of 2




I, Irene Yang, declare as follows:

        19.        This declaration follows my earlier declaration dated October 2, 2020 in support

of Microsoft’s Motion for Intra-District Transfer to the Austin Division of the Western District

of Texas and picks up where the numbering in my last declaration left off. I have personal

knowledge of the facts set forth in this declaration and, if called as a witness, could and would

testify thereto.

        20.        Attached hereto as Exhibit 18 is a true and correct copy of a page from Plaintiff’s

website, including more legible versions of the company bios previously included in Exhibit 6,

last visited on October 21, 2020.

        21.        Attached hereto as Exhibit 19 is a true and correct copy of printouts from job

listings posted on various websites, with highlighting added to indicate the date of each posting,

last visited on October 19 and 20, 2020.

        22.        Attached hereto as Exhibit 20 is a true and correct copy of a printout from a

Baylor University webpage, last visited on October 19, 2020.



I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



        Executed on October 23, 2020 in San Francisco, California.




                                                                  Irene Yang




                                                    1
